RECHARGEABLE LITHIUM BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/5/2021, 8/2/2021, 11/18/2021, 1/24/2022, 3/29/2022, 6/24/2022, and 7/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (US 2010/0099018 A1) and further in view of Ryu et al. (US 2011/0293991 A1).
Regarding claims 1-3, 7, 9, 10, 13, Kawase et al. teach a rechargeable lithium battery comprising (Abstract): a positive electrode comprising a positive active material comprising nickel and represented by LiaNibEcGdO2 (0.90≤a≤1.8, 0≤b≤0.9, 0≤c≤0.5 and 0.001≤d≤0.1, E is Co; G is Al, Cr, Mn, Fe, Mg, La, Ce, Sr, V, or combinations thereof) (Paragraphs 0057-0059); a negative electrode comprising a negative active material comprising a Si- based material and a carbon-based material (Paragraph 0084 discloses silicon monoxide; paragraphs 0110-0114 disclose materials containing carbon and silicon. Further, paragraph 0116 discloses graphite, a crystalline carbon, for anode use.); an electrolyte solution comprising: a lithium salt (Paragraphs 0146-0147 disclose various lithium salts such as LiPF6.), a non-aqueous organic solvent (Paragraph 0127), and an additive (Paragraph 0144) the non-aqueous organic solvent comprising a cyclic carbonate and a linear carbonate (Paragraph 0127 discloses cyclic carbonates such as propylene carbonate and ethylene carbonate.), the linear carbonate comprising ethylmethyl carbonate and dimethyl carbonate (Paragraph 0127 discloses both ethylmethyl carbonate and dimethyl carbonate.); and the additive comprising at least one selected from fluoroethylene carbonate, propane sultone, succinonitrile, adiponitrile, or combinations thereof (Paragraph 0144 discloses propane sultone at 0.5-5 wt.%), a separator between the positive electrode and the negative electrode, the separator comprising a porous substrate and a coating layer positioned on at least one side of the porous substrate (Claims 12-14 and paragraph 0124 disclose the separator 23 includes a three layer structure such as polypropylene/polyethylene/polypropylene structure, polyvinylidene fluoride/polyethylene/polyvinylidene fluoride structure, and aramid/polyethylene/aramid structure. In the case where the separator 23 has the foregoing polymer compound layer on the porous film, for example, the polymer compound layer may contain a plurality of insulating particles. Examples of the insulating particles include silicon oxide.)
However, Kawase et al. do not teach wherein the coating layer comprises an inorganic compound comprising Al (aluminum).
Ryu et al. teach a lithium ion battery (Abstract) wherein an electrolyte solution consisting of a lithium salt selected from LiPF6, LiSbF6, LiAsF6, LiC4F9SO3. LiClO4. LiAlO2. LiAlCl4, LiN(CxF2x+1SO2)(CyF2y+1SO2), wherein, x and y are natural numbers, LiCI, Lil, LiB(C2O4)2, and combinations thereof  and a non-aqueous organic solvent (Paragraph 0054 discloses the electrolyte must comprise a lithium salt and an organic solvent. Paragraph 0073 and Example 1 disclose the salt is LiPF6, used alone with the solvent.)  and an additive (Paragraph 0060 and Example 1 disclose the addition of fluoroethylene carbonate.), the non-aqueous organic solvent consisting of a cyclic carbonate selected from the group consisting of ethylene carbonate, propylene carbonate and further an additive such as fluoroethylene carbonate in a range of 5-30 wt.% (Example 1 discloses the solvent consists of ethylene carbonate as the cyclic carbonate component along with EMC and DEC, the linear carbonate components. FEC is added at 20 volume %.); a separator between the positive electrode and the negative electrode, the separator comprising a porous substrate and a coating layer positioned on at least one side of the porous substrate, the coating layer comprising an inorganic compound comprising Al (Aluminum). (Example 1, paragraph 0095 discloses Al2O3 having an average particle diameter of 200 nm and a meta-aramid resin were mixed in a weight ratio of about 80 wt %: about 20 wt % in a N-methylpyrrolidone solvent to prepare a coating layer composition, and the coating layer composition was coated in one side of a polyethylene substrate having a thickness of about 17 .mu.m and porosity of about 40%.  Thereby a separator having a coating layer including Al2O3 and an aramid resin having a thickness of about 3 .mu.m was prepared.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kawase with Ryu in order to improve capacity.
Regarding claims 4-6, the combination of Kawase and Ryu et al. teach the rechargeable lithium battery of claim 1. Further, Kawase et al. teach wherein an amount of linear carbonate comprising ethylmethyl carbonate and dimethyl carbonate is at least about 40 volume% based on a total amount of the non-aqueous organic solvent; wherein the amount of ethylmethyl carbonate and dimthyl carbonate is about 10 volume% to about 70 volume% based on the total amount of the non-aqueous organic solvent (Paragraph 0127 disclose ethylmethyl carbonate and dimethyl carbonate are amongst a variety of solvents that are preferred being that they are low viscosity. Paragraph 0210 discloses volume% of 65 for DEC is used. Further, this could easily be interchangeable with EMC and DMC.)
Regarding claim 8, the combination of Kawase and Ryu et al. teach the rechargeable lithium battery of claim 1. Further, Kawase et al. teach wherein the separator has a thickness ranging from about 10 µm to about 30 µm (Paragraph 0211 discloses the separator is 18 microns thick.).
Regarding claim 11, the combination of Kawase and Ryu et al. teach the rechargeable lithium battery of claim 1. Further, Kawase et al. teach wherein the battery is a pouch-type battery (Paragraph 0202).
Regarding claim 12, the combination of Kawase and Ryu et al. teach the rechargeable lithium battery of claim 1. Further, Kawase et al. teach wherein the battery is a cylindrical battery (Paragraph 0178).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (US 2010/0099018) and further in view of Ryu et al. (US 2011/00293991 A1) and further in view of Yamaguchi et al. (US 2006/0078801).
Regarding claim 14, the combination of Kawase and Ryu et al. teach the rechargeable lithium battery of claim 1. However, they do not teach comprising a passivation film between the negative electrode and the separator, the passivation film being derived from the additive in an amount of about 5 parts by weight to about 30 parts by weight based on 100 parts by weight of the non-aqueous organic solvent.
Yamaguchi et al. teach a passivation film between the negative electrode and the separator, the passivation film being derived from the additive in an amount of about 5 parts by weight to about 30 parts by weight based on 100 parts by weight of the non-aqueous organic solvent (Paragraphs 0012-0013 and 0075 disclose an additive such as FEC in the electrolyte to improve the passivation film formed on the negative electrode. Further, table 5 and claim 5 disclose the additive to be between 0.1-20 wt. %).
Therefore, it would have been obvious to modify Kawase and Ryu with Yamaguchi in order to prevent abrupt reactions between the negative electrode and the non-aqueous electrolyte which can occur during charging and discharging at high temperatures. Thermal runaway of the lithium rechargeable battery is also prevented.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (US 2010/0099018) and further in view of Ryu et al. (US 2011/00293991 A1) and further in view of Yoon et al. (US 2012/0015228 A1).
Regarding claim 15, the combination of Kawase and Ryu et al. teach the rechargeable lithium battery of claim 1. However, they do not teach wherein a combination of the polyvinylidene fluoride and the inorganic compound is about 2 g/m2 to about 6 g/m2 in the coating layer.
 Yoon et al. teach the separator comprising a porous substrate and a coating layer positioned on at least one side of the porous substrate and comprising a fluorine-based polymer or a combination of fluorine-based polymer and an inorganic compound (Claim 1 discloses an inorganic compound and a binder polymer which can comprise PVdF-HFP according to claim 12 combined as a coating layer on a separator.) wherein the fluorine-based polymer is about 1 g/m to about 3 g/m in the coating layer, or the combination of fluorine-based polymer and inorganic compound is about 2 g/m2 to about 6 g/m2 in the coating layer. (Claim 14)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the coating layer of Kawase with that of Yoon so that the occurrence of charging failure and leakage current can be avoided to prevent the constant current (CV) region from lengthening while possessing a shutdown function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729